TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 16, 2021



                                       NO. 03-21-00271-CV


           GGH Management, LLC; Mike Avera; and John Francese, Appellants

                                                  v.

                               Jim Knox Munnerlyn III, Appellee




      APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
   DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on May 13, 2021.

GGH Management, LLC; Mike Avera; and John Francese have filed a motion to dismiss the

appeal, and having considered the motion, the Court agrees that the motion should be granted.

Therefore, the Court grants the motion and dismisses the appeal. The appellants shall pay all

costs relating to this appeal, both in this Court and in the court below.